       Case 2:19-cv-01145-APG-BNW Document 40
                                           38 Filed 01/12/21
                                                    01/05/21 Page 1 of 4
                                                                       5



 1   RAHUL RAVIPUDI, ESQ.
     Nevada Bar No. 14750
 2   IAN SAMSON, ESQ.
 3   Nevada Bar No. 15089
     ADAM ELLIS, ESQ.
 4   Nevada Bar No. 14514
     PANISH SHEA & BOYLE, LLP
 5   8816 Spanish Ridge Avenue
     Las Vegas, NV 89148
 6   Telephone: 702.560.5520
 7   Facsimile: 702.975-2515

 8   Attorneys for Plaintiffs

 9
                                      UNITED STATES DISTRICT COURT
10
                            DISTRICT OF NEVADA, SOUTHERN DIVISION
11
     RUSSELL KENT HIGGINS, an individual,                Case No. 2:19-cv-01145-APG-BNW
12   and TAMMY HIGGINS, an individual,
                                                         The Hon. ANDREW P. GORDON
13                      Plaintiffs,

14          v.
                                                         STIPULATION AND ORDER FOR
15   GUSTAVO WILSON, an individual; HAZEL                EXTENSION OF TIME FOR
     TRUCKING, LLC, a Utah limited liability             DISCOVERY
16   company; DOES I through X inclusive; and
     ROE CORPORATIONS I through X,                       (Fifth Request)
17   inclusive,

18                     Defendants.

19
            In accordance with LR IA 6-1, 6-2, and 26-4, Plaintiffs Russell Kent Higgins and Tammy
20
     Higgins, and Defendants Gustavo Wilson and Hazel Trucking, LLC (the "parties"), hereby stipulate to
21
     extend the discovery deadlines in this case by 60 days. This is the fifth stipulation for an extension of
22
     time to conduct discovery. Good cause exists to extend the time for discovery due to the unavailability
23
     of medical providers for deposition.
24
        1. DISCOVERY COMPLETED TO DATE.
25
            a. On September 5, 2019, Defendants served their List of Witnesses and Documents.
26
            b. On September 6, 2019, the parties exchanged medical records authorizations.
27
            c. On September 11, 2019, Plaintiffs served their Initial Disclosures Pursuant to FRCP
28
     26(a)(1)(A).
                                                        1
       Case 2:19-cv-01145-APG-BNW Document 40
                                           38 Filed 01/12/21
                                                    01/05/21 Page 2 of 4
                                                                       5



 1          d. On November 4, 2019, Plaintiffs served a First Set of Requests for Production of Documents

 2   to Defendant Hazel Trucking, LLC.

 3          e. On November 12, 2019, Plaintiffs served a First Set of Interrogatories and First Set of

 4   Requests for Admissions to Defendant Hazel Trucking, LLC.

 5          f. On November 27, 2019, Defendant Hazel Trucking LLC propounded Interrogatories and

 6   Requests for Production upon Plaintiff.

 7          g. On December 4, 2019 Plaintiffs served their First Supplement to Initial Disclosures Pursuant

 8   to FRCP 26(a)(1)(A).

 9          h. On December 10, 2019 Defendant Hazel Trucking, LLC responded to Plaintiffs First Set of
10   Requests for Production, Requests for Admission, and Interrogatories.

11          i. On December 17, 2019 Plaintiffs served their Second Supplement to Initial Disclosures

12   Pursuant to FRCP 26(a)(1)(A).

13          j. On December 20, 2019, Plaintiffs conducted the deposition of Defendant, Wilson Gustavo

14   Pio.

15          k. On December 24, 2019, Defendants served their First Supplement to List of Witnesses and

16   Documents.

17          l. On January 21, 2020, Plaintiffs served their Third Supplement to Initial Disclosures Pursuant

18   to FRCP 26(a)(1)(A).

19          m. On January 21, 2020, Plaintiff provided Responses to Defendant, Hazel Trucking, LLC’s
20   First Set of Interrogatories and Requests for Production of Documents.

21          n. On January 29, 2020, Defendants conducted the deposition of Plaintiff, Russell Kent Higgins.

22          o. On March 18, 2020 Defendants served their Second Supplement to List of Witnesses and

23   Documents.

24          p. On April 3, 2020, Plaintiffs served their Fourth Supplement to Initial Disclosures Pursuant to

25   FRCP 26(a)(1)(A).

26          q. On May 22, 2020 Defendants served their Third Supplement to List of Witnesses and

27   Documents.

28

                                                       2
       Case 2:19-cv-01145-APG-BNW Document 40
                                           38 Filed 01/12/21
                                                    01/05/21 Page 3 of 4
                                                                       5



 1          r. On June 17, 2020, Plaintiffs served their Fifth Supplement to Initial Disclosures Pursuant to

 2   FRCP 26(a)(1)(A).

 3          s. On June 26, 2020, Plaintiffs served their Sixth Supplement to Initial Disclosures Pursuant to

 4   FRCP 26(a)(1)(A).

 5          t. On May 27, 2020 Defendant Hazel Trucking LLC served its Second Set of Interrogatories and

 6   Requests for Production of Documents.

 7          u. The parties attended mediation on June 30, 2020.

 8          v. On July 24, 2020 Plaintiff provided responses to Defendant Hazel Trucking, LLC's Second Set

 9   of Interrogatories and Requests for Production of Documents, in addition to serving their Seventh

10   Supplement to Initial Disclosures Pursuant to FRCP 26(a)(1)(A).

11          w. On August 25, 2020, Plaintiff submitted to a Rule 35 examination with Defendants' expert.

12          x. On September 28, 2020 Defendants served their Fourth Supplement to List of Witnesses and

13   Documents.

14          y. The parties disclosed initial experts. Defendants served their Designation of Expert Witnesses

15   on September 28, 2020, and Plaintiffs served their Disclosure of Initial Expert Witnesses on November

16   16, 2020.

17          z. On November 13, 2020, Defendants took the deposition of Plaintiff Tammy Higgins.

18      2. DISCOVERY REMAINING TO BE COMPLETED.

19          a. Plaintiffs will take the depositions of Defendants' expert witness David L. Ginsburg, M.D.
20          b. Plaintiffs will take the depositions of Plaintiff's treating physicians Thomas A. Schweller,

21   M.D. and Jarrod Johnson, DO.

22          c. Defendants may take the deposition of Plaintiffs' expert witness Kenny Hanna, M.D.

23          d. Defendants may take the depositions of Plaintiff's treating physicians, including Richard I.

24   Woods, M.D., and possibly others.

25      3. THE REASONS DISCOVERY WAS NOT COMPLETED.

26          The only discovery left to be completed is depositions of medical doctors. The parties have
27   worked to schedule these depositions, yet are subject to the availability of these providers. Further,

28   many of these providers are located in California, which has imposed more restrictive COVID-19

                                                         3
      Case 2:19-cv-01145-APG-BNW Document 40
                                          38 Filed 01/12/21
                                                   01/05/21 Page 4 of 4
                                                                      5



 1   protocols than Nevada. The holidays have also played a role in the limited availability of these

 2   providers and counsel. As a result, the parties have been unable to schedule these depositions within

 3   the current discovery deadlines. Good cause exists to grant this limited discovery extension to permit

 4   the parties to conduct these depositions.

 5      4. PROPOSED DISCOVERY SCHEDULE.

 6
                   Deadline                      Current Deadline        Proposed Deadline
 7
        Add Parties/Amend Pleadings                 CLOSED                    CLOSED
 8
          Initial Expert Disclosures                11/16/2020                CLOSED
 9
         Rebuttal Expert Disclosures                12/14/2020                CLOSED
10

11           Close of Discovery                     1/11/2021                 3/12/2021

12           Dispositive Motions                    2/10/2021                 4/12/2021

13
      PANISH SHEA & BOYLE, LLP                               STEPHENSON & DICKINSON, P.C.
14
      DATED: January 5, 2021                                 DATED: January 5, 2021
15

16    By: /s/ Adam Ellis                                     By: /s/ Marsha Stephenson

17    RAHUL RAVIPUDI, ESQ.                                   MARSHA L. STEPHENSON, ESQ.
      Nevada Bar No. 14750                                   Nevada Bar No. 6130
18    IAN SAMSON, ESQ.                                       2820 West Charleston Blvd., Ste. B-17
      Nevada Bar No. 15089                                   Las Vegs, NV 89102
19    ADAM ELLIS, ESQ.                                       P: 702-474-7229
20    Nevada Bar No. 14514
      8816 Spanish Ridge Avenue                              Attorneys for Defendants Hazel Trucking, LLC
21    Las Vegas, NV 89148                                    and Wilson Gustavo Pio
      P: 702.560.5520
22                                               ORDER
      Attorneys for Plaintiffs
23
     IT IS ORDERED that the parties' stipulation is GRANTED. The Court strongly
24   encourages the parties to utilize all technological means available to conduct
     depositions remotely, if travel is not an option.
25                                                     IT IS SO ORDERED
26                                                            DATED: 3:36 pm, January 12, 2021

27

28
                                                              BRENDA WEKSLER
                                                         4    UNITED STATES MAGISTRATE JUDGE
